

	

		III

		109th CONGRESS

		1st Session

		S. RES. 67 

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2005

			Mr. Grassley (for

			 himself, Mr. Alexander,

			 Mr. Allard, Mr.

			 Brownback, Mr. Bunning,

			 Mr. Burns, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Cornyn, Mr.

			 Craig, Mr. DeMint,

			 Mrs. Dole, Mr.

			 Enzi, Mr. Graham,

			 Mr. Gregg, Mr.

			 Hatch, Mr. Isakson,

			 Mr. Lugar, Mr.

			 McCain, Ms. Murkowski,

			 Mr. Roberts, Mr. Sessions, Mr.

			 Smith, Ms. Snowe,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Warner, Mr. Baucus,

			 Mrs. Boxer, Mr.

			 Carper, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Feingold, Mrs. Feinstein,

			 Mr. Harkin, Mr.

			 Inouye, Mr. Johnson,

			 Mr. Kohl, Mr.

			 Leahy, Mrs. Lincoln,

			 Mr. Nelson of Florida,

			 Mr. Nelson of Nebraska,

			 Mr. Pryor, Mr.

			 Salazar, Mr. Schumer,

			 Ms. Stabenow, and

			 Mr. Jeffords) submitted the following

			 resolution; which was considered and agreed to

		

		 RESOLUTION

		Designating the second week of March 2005

		  as Extension Living Well Week.

	

	

		Whereas the health and well-being of the family is crucial

			 to the functioning of the Nation and to providing adults and youth with the

			 necessary skills and knowledge to help them achieve the best quality of life

			 possible;

		

			Whereas psychologically, socially, and emotionally strong

			 families provide strength for future generations;

		

			Whereas Extension is a nationwide educational network through the

			 land-grant universities, funded cooperatively through the Department of

			 Agriculture, State governments, and local county, city, and parish

			 governments;

		

			Whereas Extension provides non-biased, research-based information

			 through informal education to help adults, youth, families, farms, businesses,

			 and communities;

		

			Whereas Extension education programs are developed at the

			 grassroots level to meet local needs, and are available in nearly every county

			 and parish in the United States and its territories, from the biggest to the

			 smallest;

		

			Whereas information offered by Extension is provided by

			 scientists and researchers at land-grant universities, and is made practical

			 and relevant by Extension educators working at the local level;

		

			Whereas Extension Family and Consumer Sciences educators are

			 advocates for education for families so that the families might gain skills for

			 a full and productive life; and

		Whereas the designation of the second week of March 2005

			 as Extension Living Well Week is a fitting tribute to the

			 National Extension Association for Family and Consumer Sciences professionals

			 who provide education that is critical to the quality of life of adults, youth,

			 individuals, and families, including food preparation, food safety, nutrition,

			 financial management, healthy lifestyles, home and work environment and safety,

			 relationship and parenting skills, and much more: Now, therefore, be it

		

	

		That the Senate—

			

				(1)

				designates the second week of March 2005 as Extension

			 Living Well Week;

			

				(2)

				encourages the people of the United States to take advantage of

			 the educational opportunities that Extension Family and Consumer Sciences

			 educators provide, education that can help them in raising kids, eating right,

			 spending smart, and living well; and

			(3)encourages the

			 people of the United States to conduct appropriate ceremonies, activities, and

			 programs to demonstrate support for Extension Family and Consumer Sciences

			 educators as they teach adults and youth and promote optimum health and

			 wellness of families in the United States through the Living

			 Well campaign.

			

